t c memo united_states tax_court timothy john patton petitioner v commissioner of internal revenue respondent docket no filed date timothy john patton pro_se james r turton for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of prosecution pursuant to rule b by separate notices of deficiency respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - determined the following deficiencies in and additions to petitioner’s federal income taxes additions to tax_year deficiency sec_6651 a sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number background in the notices of deficiency respondent determined on the basis of income reported by third-party payers that petitioner failed to report wage income_interest income capital_gains and dividend income respondent also determined additions to tax for failure to timely file failure to pay and failure to make estimated_tax payments on date petitioner invoked the jurisdiction of this court by timely filing a petition at the time he filed the petition petitioner resided in big sandy texas in the petition petitioner averred that respondent had failed to offer a complete proper and timely response to his correspondence failed to provide documents showing petitioner is made liable for any ‘tax return’ and failed to correctly compute the deficiency respondent in the answer denied the assignment of errors alleged by petitioner on date in response to respondent’s request petitioner attended a conference with respondent during this conference petitioner made it clear that he was aware that the internal_revenue_code the code regquired him to file income_tax returns for and petitioner however claimed not to be bound by the code petitioner also asserted that he was not subject_to the jurisdiction of this court petitioner claimed that during the years in issue he was not a resident of the district of columbia and the code applies only to residents of the district of columbia petitioner refused to discuss his income and expenses for the years in issue by notice dated date the court set this case for trial at the court’s dallas texas session beginning date this notice specifically stated your failure to appear may result in dismissal of the case and entry of decision against you although our standing_pretrial_order required petitioner to submit a trial memorandum he never did so on date petitioner filed a motion to dismiss the case on account of newly discovered evidence we denied petitioner’s motion on date this case was called at the court’s trial calendar in dallas texas petitioner did not appear at that time respondent filed the motion to dismiss for lack of prosecution pursuant to rule b discussion i rule b dismissal the court may dismiss a case and enter a decision against a q4e- taxpayer for his failure properly to prosecute or to comply with the rules of this court rule b rule b generally applies in situations where the taxpayer bears the burden_of_proof ti sec_7491 burden_of_proof and burden of production when this case was called for trial respondent represented that he has the burden of production regarding the additions to tax because the examination in this case began after date but claimed that he does not bear the burden_of_proof on any issue in this case see internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_685 providing that sec_7491 is applicable to court proceedings arising in connection with examinations commenced after date sec_7491 c a the deficiencies as a general_rule the taxpayer bears the burden of proving the commissioner's deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code petitioner failed to appear and did not introduce any - - evidence therefore we conclude that the burden_of_proof is not placed on respondent pursuant to sec_7491 accordingly we sustain respondent’s deficiency determinations b additions to tax sec_7491 provides that the commissioner shall bear the burden of production with respect to the liability of any individual for additions to tax to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose this addition_to_tax see 116_tc_438 respondent submitted and the court received as evidence the declaration of revenue_agent dick laakso a letter dated date from petitioner to the internal_revenue_service irs copies of several checks for the years in issue from texas college at tyler payable to petitioner two personnel action forms listing petitioner as an assistant professor of business and the annual salary he received dollar_figure in and dollar_figure in petitioner’s forms w-2 petitioner’s transcript we do not decide herein whether the commissioner could meet the burden of production if he did not produce any evidence when the taxpayer failed to appear for trial for example it might be possible for the commissioner to satisfy the burden of production under sec_7491 without presenting any evidence if the answer contained well-pleaded facts 91_tc_1049 affd 926_f2d_1470 6th cir we however leave that decision for another day - - of account listing forms 1099b 1099s 1099div and 1099int received by the irs for and and several other documents listing dividends and capital_gains received by petitioner in and sec_665l1 a failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect much of the letter from petitioner to the irs submitted into evidence by respondent rambled on about shopworn arguments characteristic of the tax-protester rhetoric that has been universally rejected by this and other courts in this letter petitioner stated for the record i am a nonfiler for the tax years and 1998--the tax years in question x t did not file the label form additionally under penalty of perjury revenue_agent laakso swore that respondent’s records reflect that petitioner failed to file tax returns for the years in issue on the basis of the evidence we find as a fact that petitioner did not file returns for the years in issue petitioner did not present evidence indicating that his failure_to_file was due to reasonable_cause and not due to willful neglect see higbee v commissioner supra pincite stating - jj - that the taxpayer bears the burden_of_proof regarding reasonable_cause accordingly on this issue we sustain respondent’s determination sec_6651 failure to pay sec_6651 provides for an addition_to_tax where payment of tax is not timely unless it is shown that such failure is due to reasonable_cause and not due to willful neglect under penalty of perjury revenue_agent laakso swore that respondent’s records reflect that petitioner failed to pay income taxes for the years in issue based upon the evidence we find as a fact that petitioner did not pay his taxes for the years in issue petitioner did not present evidence indicating that his failure to pay was due to reasonable_cause and not due to willful neglect see higbee v commissioner supra pincite stating that the taxpayer bears the burden_of_proof regarding reasonable_cause accordingly on this issue we sustain respondent’s determination sec_6654 failure to pay estimated_tax sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax respondent submitted petitioner’s forms w-2 and petitioner’s transcript of account listing forms 1099b 1099s 1099div and 1099int received by the irs for and the forms indicate that no federal_income_tax was withheld on the basis of this evidence and the declaration of --- - revenue_agent laakso we conclude that respondent has met his burden of production pursuant to sec_7491 regarding this issue thus petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination 1s incorrect or that an exception applies rule a welch v helvering u s pincite see higbee v commissioner supra pincite petitioner failed to appear and did not introduce any evidence accordingly on this issue we sustain respondent’s determination cc conclusion we have sustained all of respondent's determinations therefore we will dismiss the case and enter a decision against petitioner rule sec_123 sec_142 welch v helvering supra pincite to reflect the foregoing an appropriate order and decision will be entered for respondent
